Case 3:20-mj-03019-TJB Document 35 Filed 04/13/21 Page 1 of 2 PagelD: 65

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA Honorable Tonianne J. Bongiovanni
Vv. Criminal No. 20-3019 (TJB)

EARLJA J. DUDLEY

 

DETENTION ORDER

 

This matter having been opened to the Court by United States Probation
on a Petition for Action on Conditions of Pretrial Release (Dkt. 31), the
United States, by Rachael A. Honig, Acting United States Attorney for the
District of New Jersey (Michelle S. Gasparian and Alexander E. Ramey,
Assistant United States Attorneys, appearing ) and in the presence of the
defendant EARLJA J. DUDLEY (by Lisa Van Hoeck), and EARLJA J. DUDLEY
having voluntarily surrendered while the Petition was pending before this
Court, and the defendant EARLJA J. DUDLEY having consented to detention
prior to any action by this Court on the Petition, and EARLJA J. DUDLEY
reserving his right to seek pre-trial release at a later hearing on the Petition;

YK

day of April, 2021

and for good cause shown:
IT IS, therefore, on this AS
ORDERED Pursuant to Title 18, United States Code, Section 3142(e),
that the defendant, EARLJA J. DUDLEY, be detained, and that he be
committed to the custody of the attorney General or his authorized

representative; and it is further

ORDERED that such detention be without prejudice to the defendant’s
Case 3:20-mj-03019-TJB Document 35 Filed 04/13/21 Page 2 of 2 PagelD: 66

right to seek pre-trial release pursuant to Title 18, United States Code, Section
3142(f) at a later date; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142, that
the defendant be committed to the custody of the Attorney General or his
authorized representative pending trial in the above-entitled matter; and it is
further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that the defendant be confined in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in
custody pending appeal; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that the defendant be afforded reasonable opportunity for private consultations
with counsel; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 3142(i),
that, upon order of this or any other court of the United States of competent
jurisdiction or on request of an attorney for the United States, the defendant
shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.

me

\ GALS 2 poe! Ge
HONORABLE “TOMANNE J. BONGIOVANNI
United States Magistrate Judge

 
